
EXHIBIT 10.1

   
SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT dated as of March 31, 2011 (the
“Amendment”) is entered into among Insituform Technologies, Inc., a Delaware
corporation (the “Borrower”), the Guarantors, the Lenders and Bank of America,
N.A., as Administrative Agent.  All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to such terms in the
Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and Bank of America, N.A., as
Administrative Agent entered into that certain Credit Agreement dated as of
March 31, 2009 (as amended and modified from time to time, the “Credit
Agreement”);


WHEREAS, the Borrower has requested that the Lenders amend the Credit Agreement
as set forth below;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.             Amendments.  The Credit Agreement is hereby amended as follows:


(a)           The following definitions in Section 1.01 of the Credit Agreement
are hereby amended to read as follows:


“Borrower” means (a) prior to the consummation of the Reorganization, ITI and
(b) upon consummation of the Reorganization and the execution and delivery of
the Borrower Assignment, Assumption and Release and at all times thereafter, IC.


“Consolidated Fixed Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i)
Consolidated Interest Charges for such period plus (ii) Consolidated Scheduled
Funded Debt Payments for such period plus (iii) the amount of cash dividends and
other distributions and purchases, redemptions and acquisitions of Equity
Interests made by the Borrower during such period plus (iv) rent and lease
expense for such period, all as determined in accordance with GAAP.


“Consolidated Scheduled Funded Debt Payments” means for any period for the
Borrower and its Subsidiaries on a consolidated basis, the sum of all scheduled
payments of principal on Consolidated Funded Indebtedness, as determined in
accordance with GAAP.  For purposes of this definition, “scheduled payments of
principal” (a) shall be determined without giving effect to any reduction of
such scheduled payments resulting from the application of any voluntary or
mandatory prepayments made during the applicable period, (b) shall be deemed to
include the Attributable Indebtedness in respect of Capital Leases,
Securitization Transactions and Synthetic Leases, (c) shall not include any
voluntary prepayments or mandatory prepayments required pursuant to Section 2.05
and (d) for the avoidance of doubt shall not include the final balloon payment
due and owing on the maturity date of the Senior Notes.

 
 

--------------------------------------------------------------------------------

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property by
any Loan Party or any Subsidiary (including the Equity Interests of any
Subsidiary), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding (a) the sale, lease, license, transfer or
other disposition of inventory or equipment in the ordinary course of business;
(b)  the sale, lease, license, transfer or other disposition in the ordinary
course of business of surplus, obsolete or worn out property no longer used or
useful in the conduct of business of any Loan Party and its Subsidiaries; (c)
any sale, lease, license, transfer or other disposition of property to any Loan
Party or any Subsidiary; provided, that if the transferor of such property is a
Loan Party (i) the transferee thereof must be a Loan Party or (ii) to the extent
such transaction constitutes an Investment, such transaction is permitted under
Section 8.02; (d) any Involuntary Disposition; and (e) any sale, transfer or
other disposition to a Subsidiary to the extent necessary to consummate the
Reorganization.


“Guarantors” means each Domestic Subsidiary of the Borrower identified as a
“Guarantor” on the signature pages hereto and each other Person that joins as a
Guarantor pursuant to Section 7.12, together with their successors and permitted
assigns.  It is understood and agreed that, as of the Reorganization Date, ITI
shall be deemed to be a “Guarantor” for all purposes hereunder and shall join as
a Guarantor pursuant to Section 7.12 on such date.


“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit.  A Letter of Credit may be a commercial letter
of credit or a standby letter of credit; provided, however, that any commercial
letter of credit issued hereunder shall provide solely for cash payment upon
presentation of a sight draft.


“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, each Incremental Term Loan Funding Agreement, the Borrower
Assignment, Assumption and Release and the Fee Letter.


“Maturity Date” means March 31, 2014.


(b)           The following definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order to read as follows:


“Borrower Assignment, Assumption and Release” means the Assignment, Assumption
and Release dated as of the Reorganization Date in the form of Exhibit J to be
executed by IC, ITI and the Administrative Agent.


“IC” means the ultimate parent company of ITI upon consummation of the
Reorganization, as identified on Schedule 1.01(c).


“ITI” means Insituform Technologies, Inc., a Delaware corporation.


“Reorganization” means that certain corporate reorganization of ITI and its
Subsidiaries described on Schedule 1.01(c); provided, that, (a) IC
simultaneously with consummation of the Reorganization shall become the
“Borrower” under the Loan Documents and shall execute a Borrower Assignment,
Assumption and Release and

 
 

--------------------------------------------------------------------------------

 

deliver all items required to be delivered by the terms of Section 7.12, in each
case in form and substance reasonably satisfactory to the Administrative Agent,
(b) ITI shall simultaneously with consummation of the Reorganization become a
“Guarantor” hereunder and deliver to the Administrative Agent a Joinder
Agreement and all items required to be delivered by the terms of Section 7.12,
in form and substance reasonably satisfactory to the Administrative Agent, and
(c) the Loan Parties shall have delivered to the Administrative Agent such other
items and documentation evidencing the Reorganization as the Administrative
Agent shall reasonably request.


“Reorganization Date” means the first date upon which the Reorganization shall
have occurred and the conditions set forth in the definition of “Reorganization”
shall have been satisfied.


(c)           The pricing grid in the definition of “Applicable Rate” in Section
1.01 of the Credit Agreement is hereby amended to read as follows:


Pricing Tier
Consolidated
Leverage Ratio
Commitment
Fee
Letter of
Credit Fee
Eurocurrency
Loans
Base Rate
Loans
1
≤ 1.0 to 1.0
0.35%
1.75%
1.75%
0.75%
2
> 1.0 to 1.0 but
≤ 1.5 to 1.0
0.40%
2.00%
2.00%
1.00%
3
> 1.5 to 1.0 but
≤ 2.0 to 1.0
0.45%
2.25%
2.25%
1.25%
4
> 2.0 to 1.0
0.50%
2.50%
2.50%
1.50%



(d)           The definition of “Excess Cash Flow” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety.


(e)           Clause (d) in the definition of “Funded Indebtedness” in Section
1.01 of the Credit Agreement is hereby amended to read as follows:
 
     (d)  all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties and similar instruments;
provided, however, that Funded Indebtedness shall not include letters of credit
or bank guaranties of performance or payment obligations of Foreign
Subsidiaries;





(f)            The introduction in Section 2.02(f) of the Credit Agreement is
hereby amended to read as follows:


  (f)     The Borrower may at any time and from time to time, upon prior written
notice by the Borrower to the Administrative Agent, increase the Commitments
(but not the Letter of Credit Sublimit, the Swing Line Sublimit and the
Alternative Currency Sublimit) by a maximum aggregate amount of up to FORTY
MILLION DOLLARS ($40,000,000) as follows:


(g)           Clause (v) in Section 2.05(b) of the Credit Agreement is hereby
amended to read as follows:

 
 

--------------------------------------------------------------------------------

 

(v)           [Reserved.]


(h)           Subclause (B) in Section 2.05(b)(vii) of the Credit Agreement is
hereby amended to read as follows:


(B)           with respect to all amounts prepaid pursuant to Sections
2.05(b)(ii), (iii), (iv) and (vi) first to the Term Loan (to the remaining
principal amortization payments of the Term Loan in inverse order of maturity),
then (after the Term Loan has been paid in full) to the Revolving Loans and then
(after all Revolving Loans have been repaid), if a Default then exists, to Cash
Collateralize L/C Obligations (without a corresponding permanent reduction in
the Aggregate Revolving Commitments).
 
            (i)         Section 2.07(c) of the Credit Agreement is hereby
amended to read as follows:





(c)           Term Loan.  The Borrower shall repay the outstanding principal
amount of the Term Loan in installments on the dates and in the amounts set
forth in the table below (as such installments may hereafter be adjusted as a
result of prepayments made pursuant to Section 2.05), unless accelerated sooner
pursuant to Section 9.02:


 
Payment Dates
Principal Amortization
Payment (% of the Term
Loan outstanding on the
Closing Date plus the
amount of Incremental
Term Loans)
   
June 30, 2009
5.00%
September 30, 2009
5.00%
December 31, 2009
5.00%
March 31, 2010
5.00%
June 30, 2010
5.00%
September 30, 2010
5.00%
December 31, 2010
5.00%
March 31, 2011
5.00%
June 30, 2011
5.00%
September 30, 2011
5.00%
December 31, 2011
5.00%
March 31, 2012
5.00%
June 30, 2012
5.00%
September 30, 2012
5.00%
December 31, 2012
5.00%
March 31, 2013
5.00%
June 30, 2013
5.00%
September 30, 2013
5.00%
December 31, 2013
5.00%
Maturity Date
Outstanding Principal
Balance of Term Loan


 
 

--------------------------------------------------------------------------------

 




            (j)   New clauses (c) and (d) are hereby added to Section 7.12
immediately following clause (b) to read as follows:

(c)           Simultaneously with consummation of the Reorganization, cause ITI
to (i) become a Guarantor by executing and delivering to the Administrative
Agent a Joinder Agreement or such other documents as the Administrative Agent
shall deem appropriate for such purpose and (ii) deliver to the Administrative
Agent documents of the types referred to in Section 5.01(f) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (i)), all in form, content and scope reasonably
satisfactory to the Administrative Agent.


(d)           Simultaneously with consummation of the Reorganization, cause IC
to (i) become the Borrower by executing the Borrower Assignment, Assumption and
Release or such other documents as the Administrative Agent shall deem
appropriate for such purpose, (ii) deliver to the Administrative Agent documents
of the types referred to in Section 5.01(f) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(i)), all in form, content and scope reasonably satisfactory to the
Administrative Agent and (iii) become a party to the Intercreditor Agreement by
executing a joinder agreement or such other documentation as reasonably
requested by the Administrative Agent.


(k)            Section 7.14 of the Credit Agreement is hereby amended to read as
follows:


7.14           Interest Rate Protection Agreements.


Within sixty (60) days of the Closing Date, the Borrower shall enter into
interest rate protection agreements (protecting against fluctuations in interest
rates) reasonably acceptable to the Administrative Agent, which agreements shall
provide coverage in an amount equal to 50% of the outstanding Term Loan;
provided that, as of March 31, 2011, interest rate protection agreements shall
no longer be required.


(l)           Sections 8.02(g) and 8.02(h) of the Credit Agreement are hereby
amended to read as follows:


(g)           Permitted Acquisitions;


(h)           Investments made after the Closing Date in joint ventures
(regardless of the form of the entity involved) and Foreign Subsidiaries in an
aggregate amount not to exceed $35,000,000 outstanding at any given time; and


(m)           Section 8.04 of the Credit Agreement is hereby amended to read as
follows:


8.04           Fundamental Changes.


Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms

 
 

--------------------------------------------------------------------------------

 

of Section 7.12, (a) the Borrower may merge or consolidate with any of its
Subsidiaries provided that the Borrower shall be the continuing or surviving
corporation, (b) any Loan Party other than the Borrower may merge or consolidate
with any other Loan Party other than the Borrower, (c) any Foreign Subsidiary
may be merged or consolidated with or into any Loan Party provided that such
Loan Party shall be the continuing or surviving corporation, (d) any Foreign
Subsidiary may be merged or consolidated with or into any other Foreign
Subsidiary, (e) each of Affholder and Kinsel may be dissolved or liquidated by
the Borrower provided that any assets of such Person are transferred to a Loan
Party prior to or in connection with such dissolution and (f) the Borrower and
its Subsidiaries may consummate the Reorganization.


(n)           Section 8.06 of the Credit Agreement is hereby amended to read as
follows:


8.06           Restricted Payments.


Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:


(a)           each Subsidiary may make Restricted Payments to Persons that own
Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;


(b)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests of such
Person; and


(c)           the Borrower may purchase, redeem or otherwise acquire Equity
Interests or options to acquire any such Equity Interests from management or
directors of Borrower in connection with the issuance and exercise of employee
stock options or restricted stock grants in an amount not to exceed $5,000,000
in the aggregate in any fiscal year; provided that no Default or Event of
Default exists immediately prior to and after giving effect to any such
purchase, redemption or acquisition.


(o)           Section 8.11(a) of the Credit Agreement is hereby amended to read
as follows:


(a)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of any fiscal quarter of the Borrower to be greater than
2.25 to 1.0.





                        (p)    Clause (vi) in Section 11.01(a) of the Credit
Agreement is hereby amended to read as follows:

     (vi)           release the Borrower or, except in connection with a merger
or consolidation permitted under Section 8.04 or a Disposition permitted under
Section 8.05, all or substantially all of the Guarantors without the written
consent of each Lender directly affected thereby, except to the extent the
release of any Guarantor is permitted pursuant to Section 10.10 (in which case
such release may be made by the Administrative Agent acting alone); provided,
that, it is understood and agreed that the

 
 

--------------------------------------------------------------------------------

 

Administrative Agent may release ITI as the Borrower in connection with the
Reorganization so long as at such time (x) IC shall be added as a Borrower
pursuant to Section 7.12 and shall assume all of the obligations of ITI as a
Borrower under this Agreement as of the date thereof and (y) ITI shall be added
as a Guarantor pursuant to Section 7.12; or
 
(q)   A new Schedule 1.01(c) is hereby added to the Credit Agreement to read as
provided on Schedule 1.01(c) attached hereto.

(r)   Schedule 2.01 to the Credit Agreement is hereby amended to read as
provided on Schedule 2.01 attached hereto








(s)   A new Exhibit J is hereby added to the Credit Agreement to read as
provided on Exhibit J attached hereto.





2.             Conditions Precedent.  This Amendment shall be effective upon
satisfaction of the following conditions precedent:


(a)           The Administrative Agent shall have received counterparts of this
Amendment executed by the Borrower, the Guarantors, the Lenders and the
Administrative Agent.


(b)           The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel, (i) certifying
that the Organization Documents of each Loan Party delivered on the Closing Date
have not been amended, supplemented or otherwise modified and remain in full
force and effect as of the date hereof and (ii) attaching resolutions of each
Loan Party approving and adopting this Amendment, the transactions contemplated
herein and authorizing the execution and delivery of this Amendment and any
documents, agreements or certificates related thereto and certifying that such
resolutions have not been amended, supplemented or otherwise modified and remain
in full force and effect as of the date hereof.


(c)           The Administrative Agent shall have received (i) for the account
of each Lender executing this Amendment on or before 12 noon (CST), March 31,
2011, a fee of 0.125% on the amount of such Lender’s outstanding Term Loan and
Commitment and (ii) any other reasonable fees and expenses owing to the
Administrative Agent, the Lenders or BAS.


3.             Miscellaneous.
 
    (a)  The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.





(b)           Each Guarantor (a) acknowledges and consents to all of the terms
and conditions of this Amendment, (b) affirms all of its obligations under the
Loan Documents and (c) agrees that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Credit Agreement or the other Loan Documents.
 
(c)  The Borrower and the Guarantors hereby represent and warrant as follows:





 
 

--------------------------------------------------------------------------------

 

(i)           Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.


(ii)           This Amendment has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).


(iii)           No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment.
   
        (d)   The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct as of
the date hereof with the same effect as if made on and as of the date hereof,
except to the extent such representations and warranties expressly relate solely
to an earlier date and (ii) no event has occurred and is continuing which
constitutes a Default or an Event of Default.

        (e)   This Amendment may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.  Delivery of an executed
counterpart of this Amendment by telecopy or other secure electronic format
(.pdf) shall be effective as an original and shall constitute a representation
that an executed original shall be delivered.



 
(f)           THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.




[Signature pages follow]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
 


BORROWER:
INSITUFORM TECHNOLOGIES, INC.,
a Delaware corporation
 
 
By:  /s/ David A. Martin
 
Name:         David A. Martin
Title:           SVP and CFO
       
GUARANTORS:
INSITUFORM TECHNOLOGIES USA, INC.,
a Delaware corporation
 
 
By:  /s/ David A. Martin
 
Name:         David A. Martin
Title:           SVP and CFO
     
INA ACQUISITION CORP.,
a Delaware corporation
 
 
By:  /s/ David A. Martin
 
Name:         David A. Martin
Title:           SVP and CFO
     
ITI INTERNATIONAL SERVICES, INC.,
a Delaware corporation
 
 
By:  /s/ David A. Martin
 
Name:         David A. Martin
Title:           SVP and CFO
     
MISSISSIPPI TEXTILES CORPORATION,
a Mississippi corporation
 
 
By:  /s/ David A. Martin
 
Name:         David A. Martin
Title:           SVP and CFO
     
AFFHOLDER, INC.,
a Missouri corporation
 
 
By:  /s/ David A. Martin
 
Name:         David A. Martin
Title:           SVP and CFO
   



 
 
 

--------------------------------------------------------------------------------

 




 
THE BAYOU COMPANIES, LLC,
a Delaware limited liability company
 
 
By:  /s/ David A. Martin
 
Name:         David A. Martin
Title:           SVP and CFO
     
KINSEL INDUSTRIES, INC.,
a Texas corporation
 
 
By:  /s/ David A. Martin
 
Name:         David A. Martin
Title:           SVP and CFO
     
COMMERCIAL COATING SERVICES INTERNATIONAL, LLC,
a Texas limited liability company
 
 
By:  /s/ David A. Martin
 
Name:         David A. Martin
Title:           SVP and CFO
     
BAYOU WELDING WORKS, LLC,
a Louisiana limited liability company
 
 
By:  /s/ David A. Martin
 
Name:         David A. Martin
Title:           SVP and CFO
     
CORRPRO COMPANIES, INC.,
an Ohio corporation
 
 
By:  /s/ David A. Martin
 
Name:         David A. Martin
Title:           SVP and CFO
     
UNITED PIPELINE SYSTEMS INTERNATIONAL, INC.,
a Delaware corporation
 
 
By:  /s/ David A. Martin
 
Name:         David A. Martin
Title:           SVP and CFO
     
UNITED PIPELINE MIDDLE EAST, INC.,
a Delaware corporation
 
 
By:  /s/ David A. Martin
 
Name:         David A. Martin
Title:           SVP and CFO

 
 
 

--------------------------------------------------------------------------------

 
 

 
CORRPRO COMPANIES INTERNATIONAL, INC.,
a Nevada corporation
 
 
By:  /s/ David A. Martin
 
Name:         David A. Martin
Title:           Senior Vice President
     
OCEAN CITY RESEARCH CORPORATION,
a New Jersey corporation
 
 
By:  /s/ David A. Martin
 
Name:         David A. Martin
Title:           SVP and CFO
     
CORRPRO CANADA HOLDINGS, INC.,
a Delaware corporation
 
 
By:  /s/ David A. Martin
 
Name:         David A. Martin
Title:           SVP and CFO
     
CORRPRO HOLDINGS LLC,
a Delaware limited liability company
 
 
By:  /s/ David A. Martin
 
Name:         David A. Martin
Title:           Vice President
   

 
 
 

--------------------------------------------------------------------------------

 



ADMINISTRATIVE
AGENT
BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
By:  /s/ Linda Lov
 
Name:         Linda Lov
Title:           AVP
   
LENDERS:
BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer
 
 
By:  /s/ Stephen Bode
 
Name:         Stephen Bode
Title:           Sr. Vice President
     
FIFTH THIRD BANK, AN OHIO BANKING CORPORATION,
as a Lender
 
 
By:  /s/ Traci L. Dodson
 
Name:         Traci L. Dodson
Title:           Vice President
     
U.S. BANK, NATIONAL ASSOCIATION,
as a Lender
 
 
By:  /s/ Jacquelyn S. Rocchio
 
Name:         Jacquelyn S. Rocchio
Title:           Sr. Vice President
     
COMPASS BANK,
as a Lender
 
 
By:  /s/ Lance Buxkemper
 
Name:         Lance Buxkemper
Title:           Vice President
     
JPMORGAN CHASE BANK, N.A.,
as a Lender
 
 
By:  /s/ Donna B. Kirtian
 
Name:        Donna B. Kirtian
Title:           Vice President
     
ASSOCIATED BANK, N.A.,
as a Lender
 
 
By:  /s/ Mark Weitekamp
 
Name:        Mark Weitekamp
Title:           Sr. Vice President

 
 
 

--------------------------------------------------------------------------------

 

Schedule 1.01(c)


REORGANIZATION


Insituform Technologies, Inc. (“Borrower”) is contemplating a corporate
reorganization whereby a new holding company will be created to hold all of the
outstanding capital stock of Borrower and Borrower’s existing direct
subsidiaries, each as a direct subsidiary.  All current indirect subsidiaries of
Borrower would become indirect subsidiaries of HC owned by the respective direct
subsidiaries at the same ownership levels as currently held.  All of the steps
that are required to change the current corporate structure of Borrower and its
subsidiaries to the new proposed structure is herein referred to as the
“Reorganization.”


The steps that make up the Reorganization are as follows:


 
·
Step One – Borrower will form two new wholly owned subsidiaries.

 
o
The first subsidiary (“HC”) will be the ultimate parent company after the
completion of the Reorganization.  HC’s capital stock will be 100% owned by
Borrower at the time of formation.

 
o
The second subsidiary (“MergerCo”) will be an indirect subsidiary of
Borrower.  MergerCo’s capital stock will be 100% owned by HC at the time of
formation.

 
·
Step Two – MergerCo will merge with and into Borrower, with Borrower continuing
as the surviving company.  Pursuant to this merger, the public stockholders of
Borrower will exchange their shares of common stock of Borrower for HC common
stock, on a one-to-one basis.  HC will also assume all of Borrower’s obligations
to issue shares of HC stock upon future exercise of Borrower’s employee and
director stock options.  Step Two leaves HC as the holding company of Borrower
with HC owning 100% of the outstanding common stock of Borrower. Also, the
former public stockholders of HC will become the stockholders of HC in the same
proportion of ownership as each had prior to Step Two.

 
·
Step Three – Borrower will declare a dividend to HC of all of the capital stock
that Borrower holds in its direct subsidiaries such that HC will after the
dividend directly own all of the capital stock of the former direct subsidiaries
of Borrower.  By virtue of the direct subsidiaries’ ownership of the former
indirect subsidiaries of Borrower, the current indirect subsidiaries of Borrower
will become the indirect subsidiaries of HC in the same ownership percentages as
Borrower owned prior to Step Three.

 
·
Result – At the consummation of the three steps a final corporate structure will
result as follows:

 
o
The former public stockholders of Borrower are the public stockholders of HC in
the same percentage ownership for each stockholder as prior to the
Reorganization.  All required filings with the Securities and Exchange
Commission and The Nasdaq Market will be made to ensure that HC’s shares remain
publicly registered with the SEC and publicly traded shares on The Nasdaq Global
Select Market.

 
o
HC owns 100% of Borrower and each of Borrower’s former direct subsidiaries such
that each of Borrower and its former direct subsidiaries is a 100% owned direct
subsidiary of HC after the Reorganization.

 
o
Each of the direct subsidiaries of HC after the Reorganization continue to hold
its respective existing subsidiaries in the same ownership percentages as held
prior to the Reorganization.  Thus, each of the current indirect subsidiaries of
Borrower will become indirect subsidiaries of HC.

 
o
HC will immediately become the Borrower under the Loan Documents and will
execute a Borrower Assignment, Assumption and Release.  Current Borrower will
immediately become a Guarantor under the Loan Documents.  In conjunction with
these actions, each of HC and current Borrower will deliver all items required
to be delivered under the Loan Documents in form and substance reasonably
satisfactory to the Administrative Agent.

 
 


 
 

--------------------------------------------------------------------------------

 

Schedule 2.01


COMMITMENTS AND APPLICABLE PERCENTAGES




 
Lender
 
Revolving
Commitment
Applicable
Percentage of
Revolving
Commitment
Term Loan
Applicable
Percentage of Term
Loan
 
Bank of America, N.A.
$14,836,956.51
22.826086938%
$7,418,478.27
22.826086985%
 
Fifth Third Bank
$12,010,869.57
18.478260877%
$6,005,434.78
18.478260862%
 
U.S. Bank, National Association
$12,010,869.57
18.478260877%
$6,005,434.78
18.478260862%
 
Compass Bank
$10,597,826.09
16.304347831%
$5,298,913.04
16.304347815%
 
JPMorgan Chase Bank, N.A.
$10,597,826.09
16.304347831%
$5,298,913.04
16.304347815%
 
Associated Bank, N.A.
$4,945,652.17
7.608695646%
$2,472,826.09
7.608695661%
TOTAL
$65,000,000.00
100.000000000%
$32,500,000.00
100.000000000%

 
 

 
 

--------------------------------------------------------------------------------

 



Exhibit J


FORM OF BORROWER ASSIGNMENT, ASSUMPTION AND RELEASE


This ASSIGNMENT, ASSUMPTION AND RELEASE AGREEMENT (this "Assignment"), dated as
of _________, 20___, is by and among INSITUFORM TECHNOLOGIES, INC., a Delaware
corporation, as assignor (the "Assignor"), [______________], a [__________], as
assignee (the "Assignee") and BANK OF AMERICA, N.A., as administrative agent for
the Lenders party to the Credit Agreement (defined herein) (the "Administrative
Agent").


WHEREAS, the Assignor has entered into that certain Credit Agreement, dated as
of March 31, 2009 (as amended, restated, refinanced, extended or otherwise
modified, the "Credit Agreement"; capitalized terms used herein and not defined
herein shall have the meanings set forth in the Credit Agreement), by and among
the Assignor, as borrower, certain Subsidiaries of the Assignor, as guarantors,
the Lenders party thereto and the Administrative Agent;


WHEREAS, the Assignor has agreed to assign to the Assignee all of its rights,
interests, duties, obligations and liabilities in, to and under the Credit
Agreement;


WHEREAS, the Assignee desires to accept the assignment of all of the Assignor's
rights, interests, duties, obligations and liabilities in, to and under the
Credit Agreement;


WHEREAS, the Assignor has requested that the Administrative Agent, on behalf of
the Lenders, release the Assignor from all of its obligations under the Credit
Agreement; and


NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt of which are hereby acknowledged, the parties hereto
agree as follows:


1.             Assignment of Credit Agreement.  Effective as of the date hereof
(but after the consummation of the Reorganization), the Assignor hereby
absolutely assigns, transfers and conveys to the Assignee all of its rights,
interests, duties, obligations and liabilities in, to and under the Credit
Agreement.


2.             Assumption of Credit Agreement.  Effective as of the date hereof
(but after the consummation of the Reorganization), the Assignee hereby
absolutely accepts the assignment described in Section 1 and assumes all of the
duties, obligations and liabilities of the Assignor in, to and under the Credit
Agreement to the same extent as if the Assignee had executed the Credit
Agreement.  The Assignee hereby ratifies, as of the date hereof, and agrees to
be bound by the terms and provisions of the Credit Agreement and accepts all of
the Assignor's rights, interests, duties, obligations and liabilities
thereunder.  Without limiting the generality of the foregoing terms of this
paragraph 2, the Assignee hereby (a) acknowledges, agrees and confirms that (i)
by its execution of this Assignment, the Assignee shall be deemed to be a party
to the Credit Agreement and the "Borrower" for all purposes of the Credit
Agreement, (ii) the Assignee shall have all of the obligations of the Borrower
thereunder as if it had executed the Credit Agreement and (iii) this Assignment
shall be deemed a "Loan Document" for all purposes of the Credit Agreement, (b)
reaffirms the representations and warranties set forth in Article VI of the
Credit Agreement, (c) agrees to be bound by the affirmative and negative
covenants set forth in Articles VII and VIII of the Credit Agreement and (d)
promises to pay to the Lenders and the Administrative Agent all Obligations
outstanding at, or incurred on or after, the date hereof, as provided in the
Loan Documents.

 
 

--------------------------------------------------------------------------------

 

3.             Release.  The Administrative Agent, on behalf of the Lenders,
confirms that, from and after the execution and delivery of this Assignment by
each of the Assignor and the Assignee, the Assignor is released and forever
discharged from any duties, obligations and liabilities of the Borrower under
the Credit Agreement.  The release contained herein is intended to be final and
binding upon the parties hereto, the Lenders and their respective heirs,
successors and assigns.  Each party agrees to cooperate in good faith and to
execute such further documents as may be necessary to effect the provisions of
this Assignment.


4.             Acknowledgement.  Each of the parties hereto acknowledges that
its execution and delivery of this Assignment has not been the result of any
coercion or duress.


5.             Notices to Assignee.  The address of the Assignee for purposes of
all notices and other communications is [_____________], Attention of
[_________] (Facsimile No. [_________]).


6.             No Modifications.  Except as expressly provided for herein,
nothing contained in this Assignment shall amend or modify, or be deemed to
amend or modify, the Credit Agreement or any other Loan Document.


7.             Governing Law.  This Assignment shall in all respects be governed
by, and construed in accordance with, the internal substantive laws of the State
of New York, including all matters of construction, validity or interpretation
of this Assignment.


8.             Counterparts.  This Assignment may be executed in several
counterparts, each of which shall be deemed an original, and all such
counterparts shall constitute one and the same instrument.  Delivery of an
executed counterpart by of this Assignment by telecopy or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Assignment.


9.             Binding Nature.  This Assignment shall be binding upon and inure
to the benefit of the parties hereto and their successors and assigns.

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment as of
the date set forth above.




ASSIGNOR:
 
INSITUFORM TECHNOLOGIES, INC.,
a Delaware corporation
 
 
By:
____________________________                                                         
 
Name:
Title:
   
ASSIGNEE:
[__________________],
a [_________________]
 
 
By:  ____________________________                                                    
 
Name:
Title:
   
AGENT:
 
BANK OF AMERICA, N.A., as Administrative Agent
 
 
By:  _____________________________                                                    
 
Name:
Title:
   



